 
 
Exhibit 10.1





RED RIVER BANCSHARES, INC.
2018 EQUITY INCENTIVE PLAN


NOTICE OF RESTRICTED STOCK AWARD


Subject to the terms and conditions of this Notice of Restricted Stock Award
(this “Notice”), the Restricted Stock Award Agreement attached hereto (the
“Award Agreement”), and the Red River Bancshares, Inc. 2018 Equity Incentive
Plan (the “Plan”), the below individual (the “Participant”) is hereby granted
the below number of Shares (the “Restricted Shares”) of Common Stock of Red
River Bancshares, Inc., a Louisiana corporation (the “Company”). Unless
otherwise specifically indicated, all terms used in this Notice shall have the
meaning as set forth in the Award Agreement or the Plan.
Identifying Information:
Participant Name
 
Date of Grant:
 
and Address:
 
Number of “Restricted Shares”:
 
 
 
Vesting Commencement Date:
 

Vesting Schedule:    
Subject to the Participant’s continuous status as a Service Provider, and the
terms of the Plan, this Notice and the Award Agreement, the Restricted Shares
shall vest in accordance with the following vesting schedule (the “Vesting
Schedule”):
Vesting Date
Vesting Percentage
 
 
 
 
 
 
 
 
 
 
 
 

Notwithstanding the foregoing, the Restricted Shares shall automatically become
fully vested upon the earlier of: (i) the Participant’s Disability; (ii) the
Participant’s death; (iii) the involuntary termination of Participant’s employee
by the Company or the Bank, but excluding a termination for Cause; (iv) upon the
Participant’s retirement if, on the date of retirement, the Participant has
reached the age of sixty-five (65); and (v) immediately prior to the closing of
a Change in Control.
Representations of the Participant:
The Participant has reviewed this Notice, the Award Agreement and the Plan in
their entirety, has had an opportunity to have such reviewed by his or her legal
and tax advisers, and hereby attests that he or she is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents or affiliates. The Participant represents to the Company that he or
she is familiar with the terms of this Notice, the Award Agreement and the Plan,
and hereby accepts the Restricted Shares subject to all of their respective
terms. The Participant hereby agrees that all questions of interpretation and
administration relating to this Notice, the Award Agreement and the Plan shall
be solely resolved by the Administrator.
[Signature Page Follows]


50017.0001 103533v2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Notice of Restricted Stock
Award on the date set forth below.


RED RIVER BANCSHARES, INC.




By:                                                                              
Name:                                                                         
Title:                                                                           


Dated:                                                                         


PARTICIPANT:




                                                                                   
Printed Name:                                                            




Dated:                                                                         










--------------------------------------------------------------------------------





RED RIVER BANCSHARES, INC.
2018 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT


Subject to the terms and conditions of the Notice of Restricted Stock Award (the
“Notice”), this Restricted Stock Award Agreement (this “Award Agreement”), and
the Red River Bancshares, Inc. 2018 Equity Incentive Plan (the “Plan”), Red
River Bancshares, Inc., a Louisiana corporation (the “Company”) hereby grants
the individual set forth in the Notice (the “Participant”) the number of Shares
set forth in the Notice (the “Restricted Shares”). Unless otherwise specifically
indicated, all terms used in this Award Agreement shall have the meaning as set
forth in the Notice or the Plan.


1.Vesting Schedule and Risk of Forfeiture.
(a)    Vesting Schedule. Subject to the Participant’s continuous status with the
Company or the Bank as a Service Provider and any other limitations set forth in
the Notice, the Plan or this Award Agreement, the Restricted Shares shall vest
in accordance with the Vesting Schedule provided in the Notice.
(b)    Risk of Forfeiture. The Restricted Shares shall be subject to a risk of
forfeiture until such time the risk of forfeiture lapses in accordance with the
Vesting Schedule. All or any portion of the Restricted Shares subject to a risk
of forfeiture shall automatically be forfeited and immediately returned to the
Company if the Participant’s continuous status as a Service Provider is
interrupted or terminated for any reason other than as permitted under the
Notice or this Award Agreement. Additionally, and notwithstanding anything in
the Notice or this Award Agreement to the contrary, the vested and unvested
Restricted Shares shall be forfeited if the Participant’s continuous status as a
Service Provider is terminated: (i) by the Company or the Bank for Cause; (ii)
as a result of Employee’s resignation, or as a result of Employee’s retirement
prior to reaching the age of sixty-five (65); (iii) or if the Participant
breaches (as determined by the Board) any provisions of the Notice, this Award
Agreement or the Plan. The Company shall implement any forfeiture under this
Section 1 in a unilateral manner, without the Participant’s consent, and with no
payment to the Participant, cash or otherwise, for any Restricted Shares that
are forfeited pursuant to this Section 1(b). Upon forfeiture, neither
Participant, nor any successors, heirs, assigns, or legal representatives of
Employee shall thereafter have any rights or interest in the unvested Restricted
Shares, which shall terminate on the date of forfeiture.


2.    Transfer Restrictions. The Restricted Shares issued to the Participant
hereunder may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of by the Participant (other than by will or
by the laws of descent or distribution) prior to the date when the Restricted
Shares become vested pursuant to the Vesting Schedule. Any attempt to transfer
Restricted Shares in violation of this Section 2 shall be null and void and
shall be disregarded. The terms of the Plan, the Notice and this Award Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Participant.





--------------------------------------------------------------------------------





3.    Escrow of Restricted Shares. The Restricted Shares shall be represented by
uncertificated shares designated for the Participant in book-entry registration
on the records of the Company’s transfer agent or, at the discretion of the
Company, by a stock certificate issued and registered in the Participant’s name,
in each case subject to the restrictions set forth in the Plan and this Award
Agreement. Any book-entry uncertificated shares or stock certificates evidencing
the Restricted Shares shall be held in escrow by the Company until the Vesting
Date. The Company (or its designee) shall have the authority to take all such
actions and to effectuate all such transfers and/or releases as may be necessary
or appropriate to accomplish the objectives of this Award Agreement in
accordance with the terms hereof. The Participant hereby acknowledges that the
appointment of the Company (or its designee) as the escrow holder with respect
to certificated Restricted Shares hereunder with the stated authorities is a
material inducement to the Company to enter into this Award Agreement and that
such appointment is coupled with an interest and is accordingly irrevocable. The
Participant agrees that such escrow holder shall not be liable to any party for
any actions or omissions unless such escrow holder is grossly negligent relative
thereto. Upon request by Participant, the Company shall issue and deliver to
Participant a stock certificate (or electronic equivalent for uncertificated
shares) evidencing any Restricted Shares that have vested in accordance with the
Vesting Schedule, subject to satisfaction of any withholding obligations
provided in Section 6 below, and reissue a stock certificate or certificates
evidencing any remaining unvested Restricted Shares to be held by the Company in
accordance with the terms of this Award Agreement.
4.    Additional Securities. Any securities or cash received as the result of an
adjustment provided for in Section 15 of the Plan (the “Additional Securities”)
shall be retained in escrow in the same manner and subject to the same
conditions and restrictions as the Restricted Shares with respect to which they
were issued, including the Vesting Schedule. If the Additional Securities
consist of a convertible security, the Participant may exercise any conversion
right, and any securities so acquired shall constitute Additional Securities. In
the event of any change in certificates (or electronic equivalent for
uncertificated shares) evidencing the Restricted Shares or the Additional
Securities by reason of any transaction under Section 15 of the Plan, the escrow
holder is authorized to deliver to the issuer the certificates (or electronic
equivalent for uncertificated shares) evidencing the Restricted Shares or
Additional Securities in exchange for the certificates or book-entry
uncertificated shares of the replacement securities.
5.    Distributions; Other Rights. The Company shall disburse to the Participant
all regular cash dividends with respect to the Restricted Shares and Additional
Securities, whether vested or otherwise, less the amount to satisfy any
applicable withholding obligations, on the same payment date dividends are
disbursed to other stockholders of the Company. Such dividends shall be fully
vested on the date the dividends are disbursed and shall not be subject to the
Vesting Schedule. From and after the Grant Date, Participant shall have voting
rights with respect to the Restricted Shares, which shall terminate with respect
to any Restricted Shares that are forfeited in accordance with the terms of this
Award Agreement.
6.    Taxes. The Participant hereby acknowledges and understands that he or she
may suffer adverse tax consequences as a result of the Participant’s receipt of
(or purchase of), vesting in, or disposition of, the Restricted Shares.


2



--------------------------------------------------------------------------------





(a)    Representations. The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the Restricted Shares
granted hereunder, including any U.S. federal, state and local tax laws, and any
other applicable taxing jurisdiction. The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Participant hereby acknowledges and understands that he or she
(and not the Company nor the Bank) shall be responsible for his or her own tax
liability that may arise as a result of his or her receiving this Award
Agreement and the Restricted Shares granted hereunder.
(b)    Section 83(b) Election. The Participant hereby acknowledges that he or
she has been informed that if he or she makes a timely election (the “Election”)
pursuant to Section 83(b) of the Code to be taxed currently on any difference
between the Fair Market Value of the Restricted Shares and any purchase price
paid, this will result in a recognition of taxable income to the Participant on
the date the Restricted Shares were granted. Absent such an Election, taxable
income will be measured and recognized by the Participant at the time or times
on which the Restricted Shares become vested. The Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the Restricted Shares granted pursuant to the Plan and this Award
Agreement, and the advisability of filing the Election under Section 83(b) of
the Code. THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S OR ANY AFFILIATE TO TIMELY FILE THE
ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF THE PARTICIPANT REQUESTS THE
COMPANY, AFFILIATE OR THEIR REPRESENTATIVE TO MAKE THIS FILING ON THE
PARTICIPANT’S BEHALF.
(c)    Withholding Taxes. To the extent that the vesting or receipt of
Restricted Shares or the lapse of any restrictions results in income to
Participant for federal or state tax purposes, Participant shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money or Shares of Common Stock of the Company received upon vesting of the
Restricted Shares or otherwise owned by Participant, at Participant’s election,
as the Company may require to meet its obligation under applicable tax laws or
regulations, and, if Participant fails to do so, the Company is authorized to
withhold from the Shares of Common Stock deliverable as a result of the vesting
of the Restricted Shares or from any cash or other form of remuneration then or
thereafter payable to Participant an amount equivalent to any tax required to be
withheld by reason of such resulting compensation income.
7.    Legality of Initial Issuance. No Restricted Shares shall be issued unless
and until the Committee has determined that: (i) the Company and the Participant
have taken all actions required to register the Restricted Shares under the
Securities Act or to perfect an exemption from the registration requirements
thereof, if applicable; (ii) all applicable listing requirements of any stock
exchange or other securities market on which the Restricted Shares are listed
has been satisfied; and (iii) any other applicable provision of state or U.S.
federal law or other Applicable Law has been satisfied.


3



--------------------------------------------------------------------------------





8.    Restrictive Legends. If a share certificate is issued, such share
certificate evidencing the Restricted Shares issued hereunder, if applicable,
shall be endorsed with the following legends (in addition to any legend required
under applicable U.S. federal, state securities laws and under any other
Applicable Law):
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH
THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE CORPORATION AND THE
INITIAL HOLDER OF THE RESTRICTED STOCK.  THE RESTRICTED STOCK AGREEMENT PROVIDES
FOR FORFEITURE OF THE STOCK IN CERTAIN CIRCUMSTANCES, AND IMPOSES RESTRICTIONS
ON THE TRANSFER OF THESE SHARES.  THE RESTRICTED STOCK AGREEMENT IS ON DEPOSIT
AT THE PRINCIPAL OFFICE OF THE CORPORATION AND WILL BE FURNISHED BY THE
CORPORATION TO THE REGISTERED HOLDER HEREOF UPON WRITTEN REQUEST.
However, in instances where Restricted Shares are represented by uncertificated
shares, this Section 8 shall apply only to the extent administratively
practical.
9.    Restrictions on Transfer.
(a)    Stop-Transfer Notices. The Participant agrees that, in order to ensure
compliance with the restrictions referred to herein and applicable law, the
Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and that, if the Company transfers its own securities, it may
make appropriate notations to the same effect in its own records.
(b)    Rights of the Company. The Company shall not (i) record on its books the
transfer of any Restricted Shares that have been sold or transferred in
contravention of this Award Agreement or (ii) treat as the owner of Restricted
Shares, or otherwise to accord voting, dividend or liquidation rights to, any
transferee to whom Restricted Shares have been transferred in contravention of
this Award Agreement. Any transfer of Restricted Shares not made in conformance
with this Award Agreement shall be null and void and shall not be recognized by
the Company.
10.    Notice. Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed to be effective upon personal delivery or
upon deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid. Notice shall be addressed to the Company at
its principal executive office and to the Participant at the address that he or
she most recently provided to the Company.
11.    Successors and Assigns. Except as provided herein to the contrary, this
Award Agreement shall be binding upon and inure to the benefit of the parties to
this Award Agreement, their respective successors and permitted assigns.


4



--------------------------------------------------------------------------------





12.    Assignment. Except as otherwise provided in this Award Agreement, the
Participant shall not assign any of his or her rights under the Notice or this
Award Agreement without the prior written consent of the Company, which consent
may be withheld in its sole discretion. The Company shall be permitted to assign
its rights or obligations under the Notice or this Award Agreement, but no such
assignment shall release the Company of its obligations pursuant to the Notice
or this Award Agreement.
13.    Construction; Severability. The captions used in this Award Agreement are
inserted for convenience and shall not be deemed to be a part of the Award
Agreement for construction or interpretation. Except where otherwise indicated
by the context, the singular shall include the plural and the plural shall
include the singular. Use of the term “or” is not intended to be exclusive,
unless the context clearly requires otherwise. The validity, legality or
enforceability of the remainder of this Award Agreement shall not be affected
even if one or more of the provisions of this Award Agreement shall be held to
be invalid, illegal or unenforceable in any respect.
14.    Administration and Interpretation. Any determination by the Committee in
connection with any question or issue arising under the Notice, the Plan or this
Award Agreement shall be final, conclusive and binding on the Participant, the
Company and all other persons. Any question or dispute regarding the
interpretation of this Award Agreement or the receipt of the Restricted Shares
or Shares hereunder shall be submitted by the Participant to the Committee. The
resolution of such question or dispute by the Committee shall be final and
binding on all parties.
15.    Counterparts. This Award Agreement may be signed in multiple
counterparts, each of which shall be deemed an original, and all counterparts
hereof so signed by the parties hereto, whether or not such counterpart shall
bear the execution of each of the parties hereto, shall be deemed to be, and is
to be construed as, one and the same Award Agreement. A facsimile or electronic
scan in a “.pdf” format transmission of a signed counterpart of this Award
Agreement shall be sufficient to bind the party or parties whose signature(s)
appear thereon.
16.    Entire Agreement; Governing Law; and Amendments. The provisions of the
Plan and the Notice are incorporated herein by reference. The Plan, the Notice
and this Award Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof, and may not be modified adversely to the
Participant’s interest except by means of a writing signed by the Company and
the Participant. This Award Agreement is governed by the laws of the State of
Louisiana applicable to contracts executed in and to be performed in that State.
17.    Venue. The Company, the Participant and the Participant’s executors,
administrators, heirs, successors and assigns agree that any suit, action or
proceeding arising out of or related to the Notice, this Award Agreement or the
Plan shall be brought in a court of competent jurisdiction in Rapides Parish,
Louisiana and that all parties shall submit to the jurisdiction of such court.
and that all parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. If any one or more provisions of this Section 17 shall
for any reason be held invalid or unenforceable, it is the specific intent of
the parties that


5



--------------------------------------------------------------------------------





such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.
18.    No Guarantee of Continued Service. THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUOUS STATUS AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY OR THE BANK (NOT THROUGH THE ACT OF BEING HIRED OR ACQUIRING SHARES
HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE COVERED SHARES GRANTED HEREUNDER, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH THE
PARTICIPANT’S RIGHT OR THE COMPANY’S, THE BANK’S OR THEIR RESPECTIVE AFFILIATE’S
RIGHT TO TERMINATE THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY
TIME, WITH OR WITHOUT CAUSE.
19.    Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed to be a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed to be a waiver or relinquishment of such right or power at
any other time or times.
* * * * *


6

